 

Exhibit 10.2

 



LEAK-OUT AGREEMENT

 

June __, 2018

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Brainstorm Cell Therapeutics Inc.,
a Delaware corporation (the “Company”), and the person or persons named on the
signature pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Warrant Exercise Agreement, dated on or
about the date hereof, by and among the Company and the certain Holders
signatory thereto (the “Warrant Exercise Agreement”), pursuant to which the
Holder are acquiring (i) shares of Common Stock via exercise (“Shares”) and (ii)
Warrants to purchase Common Stock (collectively, the “Holder Warrants” and
together with the Shares and Preferred Stock, the “Securities”). Capitalized
terms not defined herein shall have the meaning as set forth in the Warrant
Exercise Agreement.

 

The Holder agrees solely with the Company that from the date that both the
undersigned executes the Warrant Exercise Agreement and the Company or its agent
has notified the Holder that each other Holder under the Warrant Exercise
Agreement executes an agreement (collectively, the “Other Leak-Out Agreements”)
regarding such Holder’s trading with terms that are no less restrictive than the
terms contained herein (such date, the “Effective Date”) and ending at 4:00 pm
(New York City time) on the date that is 90 days following the date of the
Warrant Exercise Agreement (such period, the “Restricted Period”), neither the
Holder, nor any Affiliate of such Holder which (x) had or has knowledge of the
transactions contemplated by the Warrant Exercise Agreement, (y) has or shares
discretion relating to such Holder’s investments or trading or information
concerning such Holder’s investments, including in respect of the Securities, or
(z) is subject to such Holder’s review or input concerning such Affiliate’s
investments or trading (together, the “Holder’s Trading Affiliates”),
collectively, shall sell dispose or otherwise transfer, directly or indirectly,
(including, without limitation, any sales, short sales, swaps or any derivative
transactions that would be equivalent to any sales or short positions) on any
Trading Day during the Restricted Period (any such date, a “Date of
Determination”), shares of Common Stock, or shares of Common Stock underlying
any Common Stock Equivalents, held by the Holder on the date hereof or otherwise
acquired by the Holder following the Effective Date, including the Shares,
Conversion Shares and the Warrant Shares issuable upon exercise of the Holder
Warrants (collectively, the “Restricted Securities”), in an amount more than
__%1 of the trading volume of Common Stock as reported by Bloomberg, LP for the
applicable Date of Determination.

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares (the “Restricted Securities”) to any Person (an “Assignee”) in a
transaction which does not need to be reported on the Nasdaq consolidated tape,
without complying with (or otherwise limited by) the restrictions set forth in
this Leak-Out Agreement; provided, that as a condition to any such sale or
transfer an authorized signatory of the Company and such Assignee duly execute
and deliver a leak-out agreement in the form of this Leak-Out Agreement (an
“Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

 



 

1 Pro rata portion of 30% among investors executing Leak-Out Agreements, based
on Subscription Amount.

 



 

 

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Warrant Exercise Agreement.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by the Warrant
Exercise Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the Warrant Exercise Agreement (each, an “Other Holder”) under any other
agreement, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any such other
agreement. Nothing contained herein or in this Leak-Out Agreement, and no action
taken by the Holder pursuant hereto, shall be deemed to constitute the Holder
and Other Holders as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Holder and the Other Holders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Leak-Out Agreement and the Company
acknowledges that the Holder and the Other Holders are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Leak-Out Agreement or any other agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 



 

 

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that it will enforce the provisions of
each Other Leak-Out Agreement in accordance with its terms. If any party to any
Other Leak-Out Agreement breaches any provision of such Other Leak-Out
Agreement, the Company shall promptly use its best efforts to seek specific
performance of the terms of such Other Leak-Out Agreement.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Securities
substantially in the form of this Leak-Out Agreement (or any amendment,
modification, waiver or release thereof) (each a “Settlement Document”), is or
will be more favorable to such Other Holder than those of the Holder and this
Leak-Out Agreement. If, and whenever on or after the date hereof, the Company
enters into a Settlement Document, then (i) the Company shall provide notice
thereof to the Holder promptly following the occurrence thereof and (ii) the
terms and conditions of this Leak-Out Agreement shall be, without any further
action by the Holder or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Settlement Document, provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Leak-Out Agreement shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder. The provisions of
this paragraph shall apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

[Signature Page to Leak-out Agreement]

 



  Sincerely,           BRAINSTORM CELL THERAPEUTICS INC.         By:        
Name: Chaim Lebovits     Title: President and Chief Executive Officer



 

Agreed to and Acknowledged:

 

“HOLDER”

 

_____________________________

 

 

By: _________________________

Name:

Title:

  

 





